Citation Nr: 1103251	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-04 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico (RO), which, in pertinent part, 
denied the claims for entitlement to service connection for PTSD 
and depression. 

In January 2009, the Board remanded the matter on appeal for 
additional development.  It asked the Agency of Original 
Jurisdiction (AOJ) to recreate copies of identified VA mental 
health treatment records that were missing from the claims folder 
and to obtain any outstanding records of pertinent mental health 
treatment.  

The current matter on appeal has been re-characterized more 
generally as a single claim for service connection for a 
psychiatric disorder.  It is noted that service-connected 
psychiatric symptomatology is evaluated under a general set of 
criteria applicable to psychiatric disabilities found at 38 
C.F.R. § 4.130.  As such, an award of service connection and 
separate disability ratings for two or more psychiatric disorders 
may very well constitute pyramiding, which is impermissible by 
law.  See 38 C.F.R. § 4.130; Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  Given the nature of the Veteran's alleged disorders, 
a single claim for service connection for psychiatric disorder is 
appropriate.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA 
must consider the alternative current conditions within the scope 
of the filed claim). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The Veteran seeks entitlement to service connection for 
psychiatric disorder, to include PTSD and depression.  Although 
this matter has been previously remanded, based on a review of 
the record, the Board finds that additional development is 
necessary prior to adjudication of the claim. 

Initially, the Board notes that the Veteran has submitted a copy 
of a February 2009 Social Security Administration (SSA) 
determination that awarded him disability benefits, in part, for 
his psychiatric disorder (posttraumatic stress syndrome with 
depression).  Upon review of the record, it is evident that SSA 
records are not present.  Since SSA made a disability benefits 
determination regarding the Veteran's psychiatric disorders, 
records of any medical evidence used in support thereof could be 
relevant to this claim.  

VA is required to make reasonable efforts to help a Veteran 
obtain records relevant to his claim (including SSA records) 
irrespective of the fact that the alleged records are in federal 
custody or not.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
In this instance, potential records have been identified to be in 
federal custody, and they are relevant to the claim for service 
connection. 

A remand is also needed to obtain outstanding VA mental health 
treatment records and associate them with the claims folder.  In 
an April 2009 correspondence, the Veteran stated that he has 
received mental health treatment at the VA Medical Center in San 
Juan, Puerto Rico from 2000 until the present.  A review of the 
claims folder does not reflect that any VA treatment records 
after August 2005 have been associated with the claims folder.  

Finally, a remand is warranted to afford the Veteran a VA 
psychiatric examination to determine the nature and likely 
etiology of his psychiatric disorder.  The record shows that the 
Veteran does have a currently diagnosed psychiatric disorder and 
there is some indication in the record that it may be PTSD.  The 
Board notes that the record shows that the Veteran was afforded a 
VA psychiatric examination in August 2005, in which the VA 
examiner ruled out a diagnosis of PTSD. The record has since 
indicated that the Veteran has been diagnosed with PTSD.  See 
February 2009 SSA determination letter, page 5 (referencing VA 
mental health treatment records that show a diagnosis of PTSD).  
The Veteran should be afforded another VA examination to resolve 
this conflict.

The Veteran should be afforded another VA examination to 
determine the nature and etiology of any current diagnosed 
psychiatric disorder.  Specifically, a VA examination is 
necessary to clarify whether the Veteran has a psychiatric 
disorder (including symptomatology that satisfies the required 
criteria under DSM-IV for a diagnosis of PTSD as defined under 38 
C.F.R. § 4.125), and if so, to obtain a medical opinion as to the 
likelihood that such diagnosed disorder is related to service.  
If a psychiatric disorder (other than PTSD) is diagnosed, then 
the examiner should provided an opinion on whether that 
psychiatric disorder was originally incurred in or related to 
service as claimed.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Social 
Security Administration (SSA) and request all 
pertinent documentation pertaining to any 
claim for disability benefits by the Veteran 
including any medical records that Social 
Security has regarding the Veteran.  These 
records should be associated with the claims 
file.

2.  The RO/AMC should obtain and associate 
with the claims file copies of all records of 
outstanding pertinent VA treatment since 
April 2005 at VA Medical Center in San Juan, 
Puerto Rico. 

3.  After all the available records have been 
obtained, the RO/AMC should schedule the 
Veteran for an appropriate VA examination for 
the following purposes: (a) to determine 
whether the Veteran has a psychiatric 
disorder (including symptomatology that 
satisfies the required criteria under DSM-IV 
for a diagnosis of PTSD as defined under 38 
C.F.R. § 4.125); and, if so, then (b) to 
ascertain whether any such diagnosed disorder 
is related to service.  The examiner should 
specifically indicate whether or not the 
Veteran has a diagnosis of PTSD (under 38 
C.F.R. § 4.125) due to his combat service.  
If PTSD is not diagnosed, the examiner should 
explain why the diagnosis was not made.  

For any psychiatric disorder diagnosed, the 
examiner should provide a medical opinion 
indicating whether it is at least as likely 
as not (e.g., a 50 percent or greater 
probability) that such condition is related 
to service.  

Adequate reasons and bases for any opinion 
rendered must be provided.  All studies 
deemed appropriate in the medical opinion of 
the examiner should be performed, and all the 
findings should be set forth in detail.  The 
claims file should be made available to the 
examiner, who should review the entire claims 
folder in conjunction with this examination.  
This fact should be so indicated in the 
examination report.  If the examiner 
determines that it is not feasible to respond 
to any of the inquiries mention above, the 
examiner should explain why it is not 
feasible to respond.

4.  The RO/AMC should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  
5.  The RO/AMC should then re-adjudicate the 
claim for service connection for 
psychiatric disorder, to include PTSD 
and depression.  If any benefit sought 
remains denied, the RO should issue an 
appropriate SSOC and provide the Veteran and 
his representative the requisite time period 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page.]


No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. 
§ 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


